NOTICE
      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501
                                   Fax: (907) 264-0878
                            E-mail: corrections @ akcourts.us


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


JACKLYN GOSUK,
                                                     Court of Appeals No. A-12749
                           Appellant,               Trial Court No. 3DI-15-00359 CR

                    v.
                                                              OPINION
STATE OF ALASKA,

                           Appellee.                  No. 2696 — March 26, 2021


             Appeal from the Superior Court, Third Judicial District,
             Dillingham, Patricia P. Douglass, Judge.

             Appearances: Joseph R. Faith, Attorney at Law, Dillingham,
             under contract with the Office of Public Advocacy, Anchorage,
             for the Appellant. Michal Stryszak, Assistant Attorney General,
             Office of Criminal Appeals, Anchorage, and Jahna Lindemuth,
             Attorney General, Juneau, for the Appellee.

             Before: Allard, Chief Judge, and Wollenberg and Harbison,
             Judges.

             Judge WOLLENBERG.


             In October 2015, Jacklyn Gosuk was traveling from Dillingham to Togiak
when an Alaska State Trooper approached her at the Dillingham airport. The trooper had
received a tip that Gosuk was transporting alcohol to Togiak, a local option community
that has banned the sale, importation, and possession of alcohol.1 Following an
interaction with Gosuk outside the airport, the trooper removed Gosuk’s luggage — a
plastic tote container — from the airplane, searched it, and discovered twenty-five bottles
of alcohol. The State charged Gosuk with the offense of importing alcohol into a local
option area.2
                Gosuk moved to suppress all evidence seized at the airport, arguing that the
trooper had subjected her to an unlawful investigative stop and impermissibly seized and
searched her luggage. Following an evidentiary hearing, the court denied Gosuk’s
motion to suppress, concluding that, inter alia, the interaction between Gosuk and the
trooper was not a seizure for Fourth Amendment purposes and that Gosuk had given
valid consent to the trooper to search her tote.
                Gosuk ultimately pleaded guilty to the importation charge, reserving the
right to appeal the denial of her motion to suppress under Cooksey v. State.3
                On appeal, Gosuk challenges the superior court’s denial of her motion to
suppress. Gosuk renews her arguments that the trooper conducted an unlawful
investigative stop when he contacted her at the airport, and that he conducted an
unlawful search and seizure when he examined the contents of her tote.


   1
         See AS 04.11.491 (allowing local residents to hold an election to determine if the sale,
importation, and possession of alcohol will be prohibited in the community); Alcohol &
Marijuana Control Office, Schedule of Local Option Communities
( O c t . 2 0 2 0 ) , A l a s k a D e p ’ t o f C o m . , C m t y. & E c o n . D e v . ,
https://www.commerce.alaska.gov/web/Portals/9/pub/ABC/DryDampCommunities/Local
Option10152020.pdf.
   2
       AS 04.11.499(a) (prohibiting a person from knowingly sending, transporting, or
bringing an alcoholic beverage into a municipality or established village that has voted to
prohibit the importation of alcoholic beverages).
   3
       Cooksey v. State, 524 P.2d 1251 (Alaska 1974).

                                             –2–                                            2696
               After reviewing the record, we agree with the superior court that Gosuk was
not subjected to an investigative stop when the trooper initially spoke with her outside
the airport. We are concerned, however, that the court did not expressly consider
whether the persistent nature of the trooper’s accusatory questioning subsequently
transformed the encounter into an investigative stop.
               In any event, we ultimately conclude that the court’s finding that Gosuk
validly consented to the search of her tote rests, in part, on several factual findings that
are not supported by the record. We therefore must remand Gosuk’s case to the superior
court to reconsider whether she voluntarily consented to the search of her tote.
               On remand, because of the close factual overlap between these two issues
— the nature of the stop and the voluntariness of Gosuk’s consent — the court should
also reconsider whether the encounter between the trooper and Gosuk ever ripened into
an investigative stop.


       Underlying facts and litigation of the suppression motion
               The following facts are based on the evidentiary hearing on Gosuk’s motion
to suppress.
               On October 13, 2015, Alaska State Trooper Mark Eldridge went to the
Dillingham airport to investigate a tip that Gosuk was transporting alcohol to Togiak, a
local option community. Eldridge identified Gosuk inside the airport terminal, and he
asked her, “[D]o you think I could talk to you for a second?” Eldridge was dressed in
full police uniform, but he did not touch Gosuk, or take her identification or plane ticket.
Eldridge was familiar with Gosuk from assisting her in a prior incident.
               Eldridge and Gosuk stepped outside the terminal to speak. Eldridge and
Gosuk stood on the front steps leading into the airport terminal, with Gosuk remaining



                                           –3–                                         2696
“at an elevated position” and Eldridge on the ground below her. The two were standing
at what Eldridge described as a “normal conversational distance.”
             The conversation between Eldridge and Gosuk was recorded, and the audio
was admitted as an exhibit and played for the court at the evidentiary hearing.
             When Eldridge began questioning Gosuk, he told her that she did not have
to speak to him. He then asked, “Do you mind if I ask you a couple of questions? You
don’t have to talk to me.” Gosuk responded, “Yes” (which Eldridge interpreted as
granting him permission to talk with her).
             Eldridge told Gosuk that he had heard that she may be bringing alcohol to
Togiak, and he asked her whether there was any truth to that. Gosuk said, “No.”
             Eldridge then asked Gosuk if he could check her luggage to confirm
whether or not she had any alcohol — but he also told her that she did not have to let
him. Eldridge explained that “any time that we can dispel these rumors, it just makes life
easier on us.” Eldridge also added that, even if he found alcohol in her luggage, he
would not arrest her that day and would instead seize the alcohol and “deal with it later
on.” Eldridge reiterated that Gosuk did not have to talk with him and did not have to let
him search her luggage, but he also noted the past assistance he had provided to Gosuk:
             You and I have always had a pretty good relationship. I
             know we’ve talked before. So, I think there’s a bit of a trust
             that you and I have there. I know I’ve helped your little girl
             out before. So I was just wondering. I mean, is there any
             alcohol in there?
Gosuk again responded, “No.” Eldridge asked Gosuk a third time, “There’s no alcohol
in there?” And again, Gosuk said, “No alcohol.”
             For the next several minutes, Eldridge repeatedly sought permission from
Gosuk to search her luggage, asking multiple times, “Would you mind if we took a
look?” Gosuk never answered that question directly. But she continued to repeatedly

                                          –4–                                        2696
deny having any alcohol, and told Eldridge that her tote contained winter clothes and
winter boots. The following portion of the conversation is representative of the larger
exchange:
                   Eldridge: . . . Would you mind if we took a look?
             And it’s okay if you tell me that there’s alcohol in there.
             Again, I’m not going to make a big spectacle of it either.
                    Gosuk: There is no alcohol.
                   Eldridge: Okay. Would you mind if we looked? If
             we looked in there? Is there any other type of drugs or
             anything like that you shouldn’t be bringing out there?
                    Gosuk: No.
                   Eldridge: No? Okay, I mean, would you mind?
             Again, it’s up to you. You wouldn’t mind?
                    Gosuk: It’s all winter boots.
             Eldridge then asked again, “Would you mind if we just took a look real
quick?” Gosuk responded, “Yes.” (Eldridge testified that, at this point, he believed
Gosuk was granting him permission to search her tote.) Eldridge then said, “So that’s
okay?” But the transcript and the recording reflect no audible response by Gosuk.
             Eldridge then said, “Okay. Here, why don’t you come on with me?”
Eldridge and Gosuk then proceeded to the airplane. After opening the rear cargo door
of the plane, Eldridge asked Gosuk to identify her tote among the other items in the
plane. Eldridge lifted the tote out of the plane and set it on the ground, and he asked
Gosuk one more time, “And again . . . you don’t mind if I [take] a look, right?” Gosuk
replied, “Uhn-uhn (negative).”
             Eldridge then proceeded to search the tote. In the tote, Eldridge discovered
and confiscated twenty-five bottles of alcohol. At the end of the interaction, Eldridge
asked, “[I]s there anything I said or anything like that to make you say what you did?”


                                         –5–                                        2696
Gosuk responded, “No.” Eldridge followed up with, “This was all okay? You allowed
me to look in there? You understand you didn’t have to talk to me?” Gosuk replied,
“Yes.”
             The court denied Gosuk’s motion to suppress. The court concluded that the
interaction between Eldridge and Gosuk was a lawful police-citizen contact and not an
investigative stop (and therefore did not require reasonable suspicion of imminent danger
or recent serious harm).4 The court further found that Gosuk had voluntarily consented
to the search of her tote and therefore a search warrant was not required.
             Following the court’s denial of her motion to suppress, Gosuk pleaded
guilty, reserving the right to appeal the denial of her motion to suppress.
             This appeal followed.


       Whether Gosuk was subjected to an investigative stop
             Gosuk first argues that the superior court erred in concluding that her
interaction with Trooper Eldridge was a consensual police-citizen encounter and not an
investigative stop requiring reasonable suspicion.
             The Fourth Amendment to the United States Constitution and Article I,
Section 14 of the Alaska Constitution guarantee the right of citizens to be free from
unreasonable searches and seizures. Under Alaska law, before an officer can subject a
person to an investigative stop, the officer must have reasonable suspicion “that




   4
       See Coleman v. State, 553 P.2d 40, 46 (Alaska 1976) (holding that an officer may
conduct an investigative stop only if the officer has “reasonable suspicion that imminent
public danger exists or serious harm to persons or property has recently occurred”).

                                          –6–                                       2696
imminent public danger exists or [that] serious harm to persons or property has recently
occurred.”5
              However, not every contact between a police officer and a private citizen
involves a “seizure” that triggers these protections.6 Our case law draws a distinction
between investigative stops (which constitute seizures for constitutional purposes) and
police-citizen contacts in which the police merely seek information without engaging in
a show of authority. We have said that “an officer does not conduct an investigative stop
‘by merely approaching an individual on the street or in another public place, by asking
him if he is willing to answer some questions, [or] by putting questions to him if the
person is willing to listen.’”7 In contrast, an officer does engage in an investigative stop
when a reasonable person subject to the encounter would not feel free to leave.8
              It is clear, under our case law, that Eldridge’s initial approach and
conversation with Gosuk outside the airport did not amount to an investigative stop. As
the court found, Eldridge approached Gosuk in a public place, and he was the only
officer present during the encounter. Although Eldridge asked Gosuk about the report
that she was carrying alcohol, the mere recitation of his suspicion did not convert the




   5
       Id.
   6
       Waring v. State, 670 P.2d 357, 363 (Alaska 1983) (citing Florida v. Royer, 460 U.S.
491, 497 (1983)).
   7
       Cofey v. State, 216 P.3d 564, 566 (Alaska App. 2009) (quoting Waring, 670 P.2d at
363) (alteration in Cofey); see also Adams v. State, 103 P.3d 908, 910 (Alaska App. 2004)
(“A police officer can approach a private citizen and direct questions to that person without
turning the encounter into an investigative stop.”).
   8
       Waring, 670 P.2d at 364; Cofey, 216 P.3d at 566.

                                           –7–                                          2696
stop into a seizure,9 especially since Eldridge told Gosuk several times that she did not
have to speak with him. Eldridge was in full uniform, but he did not display any
weapons during the encounter nor did he block Gosuk from leaving the conversation and
returning to the terminal. Given these findings, which are supported by the record, we
conclude that the initial portion of the encounter between Eldridge and Gosuk did not
constitute an investigative stop.
              It is less clear, however, whether the encounter ever ripened into an
investigative stop.10 As a general matter, questioning that is designed to elicit an
incriminating response does not, standing alone, automatically convert an otherwise
consensual encounter into a seizure.11 But the accusatorial nature of an officer’s
questions is one factor for a court to consider in evaluating whether a reasonable person
would have felt free to leave.12


   9
       See, e.g., Wright v. State, 795 P.2d 812, 814-15 (Alaska App. 1990) (concluding that
the encounter between the trooper and the defendant in a public place did not constitute a
seizure, despite the trooper’s inquiry as to whether the defendant’s luggage contained drugs
and subsequent request to search the luggage); LeMense v. State, 754 P.2d 268, 273 (Alaska
App. 1988) (concluding that the trooper was entitled to approach the defendant and inquire
whether the defendant’s suitcase held drugs without converting the encounter into an
investigative stop).
   10
       See I.N.S. v. Delgado, 466 U.S. 210, 215 (1984) (recognizing that “an initially
consensual encounter between a police officer and a citizen can be transformed into a seizure
or detention within the meaning of the Fourth Amendment”).
   11
       Id. at 216 (noting that “police questioning, by itself, is unlikely to result in a Fourth
Amendment violation . . . [u]nless the circumstances of the encounter are so intimidating as
to demonstrate that a reasonable person would have believed he was not free to leave had he
not responded”).
   12
       See 4 Wayne R. LaFave, Search and Seizure § 9.4(a), at 607 (6th ed. 2020) (collecting
cases); see also State v. Alverez, 147 P.3d 425, 431 (Utah 2006) (concluding that “the manner
                                                                                (continued...)

                                             –8–                                           2696
               Here, Gosuk argues that, in the face of Eldridge’s persistent questioning —
and in particular, his repeated posing of the same accusatory question — a reasonable
person would not have felt free to leave. In essence, she contends that, even if the initial
encounter between Eldridge and Gosuk did not constitute an investigative stop,
Eldridge’s refusal to accept Gosuk’s repeated assertions that she did not have alcohol in
her tote converted the interaction into a seizure.
               There is support for Gosuk’s position in other jurisdictions. For example,
in Gordon v. United States, the District of Columbia Court of Appeals held that an
officer’s repeated questioning of the defendant about his identity, lasting ten minutes,
converted the initial encounter into a seizure, notwithstanding the officer’s calm and
conversational manner.13 In State v. Thomas, the Kansas Supreme Court held that the
officer’s repeated questioning of the defendant about whether she had recently used or
was currently in possession of drugs, despite the defendant’s denials, was a factor to be
considered in analyzing whether the encounter was an investigative seizure.14 And in
United States v. Little, the Tenth Circuit stated that “[a]ccusatory, persistent, and
intrusive questioning can turn an otherwise voluntary encounter into a coercive one.”15


   12
       (...continued)
of questioning, the content of the questions, and the context in which the questions are being
asked can convert ‘mere questioning’ into a . . . seizure if, under all of the circumstances, a
reasonable person would not feel free to leave”).
   13
        Gordon v. United States, 120 A.3d 73, 79-81 (D.C. 2015).
   14
       State v. Thomas, 246 P.3d 678, 685-87 (Kan. 2011); see State v. Hogan, 252 P.3d 627,
634 (Kan. App. 2011) (noting, in reliance on Thomas, that “repeated questions, which persist
despite repeated denials of culpability, can be considered in determining whether an
encounter is voluntary”).
   15
        United States v. Little, 60 F.3d 708, 712 (10th Cir. 1995) (internal quotations omitted);
                                                                                  (continued...)
                                              –9–                                           2696
These cases rest on the idea — articulated by the United States Supreme Court in Florida
v. Bostick — that a reasonable person subject to repeated accusatory questioning may not
feel free to leave until the inquiring officer is satisfied.16
              Here, the superior court found, as a general matter, that Eldridge did not
engage in conduct that would have been threatening or offensive if he had been a private
citizen.17 But the court did not expressly consider the persistent nature of Eldridge’s
accusatory questioning.
              Typically, we would be required to view the record in the light most
favorable to upholding the court’s ruling.18 But as we explain below, we conclude that
a remand is necessary for the superior court to reconsider whether Gosuk validly
consented to the search of her tote. Because there is factual overlap between these two


(...continued)
see also Commonwealth v. Sierra, 723 A.2d 644, 646-47 (Pa. 1999) (noting that the police
officer’s repetition of the same question, despite receiving a negative response, combined
with other factors to create an investigative detention); People v. Bloxson, 517 N.W.2d 563,
567 (Mich. App. 1994) (“The repetitive, potentially incriminating questions undoubtedly
would lead a reasonable person to believe that he was less able to terminate the encounter.”);
Lee v. State, 2015 WL 5969453, at *9-10 (Md. Ct. Spec. App. July 31, 2015) (unpublished)
(holding that an initially consensual encounter rapidly transformed into a seizure, “most
importantly” because the officer repeated the same accusatory question even as the defendant
indicated his unwillingness to participate in the inquiry).
   16
       Florida v. Bostick, 501 U.S. 429, 435 (1991) (noting that officers “may generally ask
questions of [an] individual . . . as long as the police do not convey a message that
compliance with their requests is required”).
   17
        See Waring v. State, 670 P.2d 357, 364 (Alaska 1983) (recognizing that the key
question in determining whether a police-citizen encounter amounts to a seizure is whether
the officer has “conducted himself in a manner consistent with what would be viewed as non-
offensive contact if it occurred between two ordinary citizens” (internal quotations and
citation omitted)).
   18
        Baxter v. State, 77 P.3d 19, 23 (Alaska App. 2003).

                                            – 10 –                                       2696
issues — namely, whether the persistent nature of the trooper’s accusatory questioning
affected the nature of the stop or the voluntariness of Gosuk’s consent — we conclude
that it is appropriate to allow the superior court in the first instance to reconsider whether
the encounter between Eldridge and Gosuk ever ripened into an investigative stop.


        Whether Gosuk voluntarily consented to the search of her tote
              Gosuk also argues that the State failed to establish that she voluntarily
consented to the search of her tote. We agree that the superior court’s finding that Gosuk
validly consented to the search of her tote rests, in part, on several factual findings that
are not supported by the record.19
              First, the court found that — over the course of the interaction between
Eldridge and Gosuk — Gosuk nodded her head affirmatively five times. The court
specifically relied on two of Gosuk’s purported head nods in finding that Gosuk
consented to the search of her tote.
              But Eldridge never testified that Gosuk nodded her head in agreement at
these junctures, and the audio recording does not reflect this non-verbal communication.
The source of this information appears to be the prosecutor’s assertions in the State’s
opposition to Gosuk’s motion to suppress, rather than any evidence presented at the
evidentiary hearing.
              On appeal, the State acknowledges that the evidentiary basis for the court’s
findings that Gosuk nodded her head is “not readily apparent.” We have reviewed the




   19
        Murray v. State, 12 P.3d 784, 789 (Alaska App. 2000) (“Whether a defendant
consented to a search is a question of fact to be determined by the trial court from the totality
of the circumstances in each case. We must accept the superior court’s findings on consent
unless they are clearly erroneous.”).

                                             – 11 –                                        2696
record, and we conclude that the court’s findings that Gosuk nodded her head on these
occasions are clearly erroneous.
             Second, the court’s finding that Gosuk gave a verbal consent of “Yes” in
response to one of Trooper Eldridge’s questions is unsupported by the record. Here is
the pertinent portion of the court’s order, in which the court recounted the critical
moments supporting Eldridge’s contention that Gosuk consented to the search:
             Here, Trooper Eldridge asked, “Would you mind if we took
             a look real quick? We can just pop it open, take a look, and
             I’ll be out of your hair. It’s up to you. We won’t do it in
             front of anybody either.” Ms. Gosuk then nodded her head
             and said, “Yes.” . . . Trooper Eldridge verified Ms. Gosuk’s
             consent by immediately asking, “So that’s okay?” and Ms.
             Gosuk again nodded her head and said, “Yes.” (Emphasis
             added.)
             As we previously noted, there is no evidentiary basis for these two head
nods. Additionally, both the transcript and the audio recording reflect that Gosuk’s
verbal response to Eldridge’s question, “So that’s okay?,” was inaudible — not “Yes,”
as the court found. And Eldridge did not testify that Gosuk nodded her head or said
“Yes” in response to that question. Accordingly, the court’s finding that Gosuk provided
verbal assent in response to Eldridge’s question — “So that’s okay?” — is not supported
by the record.
             Third, the court specifically found that, after the trooper and Gosuk went
out to the airplane, Gosuk nodded her head at a moment when Eldridge testified that she
actually shook her head and said, “No.” After Eldridge removed Gosuk’s tote from the
airplane, he asked her, “[Y]ou don’t mind if I [take] a look, right? . . . [Y]ou don’t
mind?” The transcript shows that Gosuk responded, “Uhn-uhn (negative),” and Eldridge
confirmed that was his understanding. But the court said that Gosuk actually nodded her



                                         – 12 –                                    2696
head and responded “Mmhmm” — a finding that would seemingly undermine a finding
of consent.
              Given these erroneous findings, Gosuk asks us to reverse the superior
court’s denial of her motion to suppress. In response, the State suggests that, to the
extent we are unable to determine whether the court’s errors affected its finding that
Gosuk gave unequivocal consent, we should remand this matter for further findings and
an additional evidentiary hearing, if necessary. We conclude that a remand for further
proceedings is appropriate.
              When the State relies on the consent exception to the warrant requirement,
the State has the burden to prove both that the defendant actually consented and that this
consent was voluntary — i.e., unequivocal, specific, and intelligently given, and
uncontaminated by duress or coercion.20 In other words, acquiescence is not the same
as freely given consent, and the State bears the burden of proving that the consent was
untainted by any implicit threats or subtle coercion that may have existed under the
circumstances.21
              Here, Gosuk contends that she did not consent, and that in any event, any
purported consent that she gave was involuntary. In particular, Gosuk argues that the


   20
      Gieffels v. State, 590 P.2d 55, 62 (Alaska 1979); Schaffer v. State, 988 P.2d 610, 613
(Alaska App. 1999) (citing Erickson v. State, 507 P.2d 508, 515 (Alaska 1973)).
   21
        See Bumper v. North Carolina, 391 U.S. 543, 548-49 (1968) (holding that a State’s
burden to prove voluntary consent “cannot be discharged by showing no more than
acquiescence to a claim of lawful authority”); United States v. Berry, 670 F.2d 583, 596 (5th
Cir. 1982) (emphasizing that “acquiescence cannot . . . substitute for free consent” and
acknowledging the potential “implicit threats or subtle coercion” that can occur in an airport
setting); Schaffer, 988 P.2d at 615-16 (distinguishing between voluntary, uncoerced consent
and mere acquiescence to apparent lawful authority, and holding that the defendant’s assent
for airport security to search her carry-on luggage was nothing more than acquiescence to
apparent lawful authority).

                                           – 13 –                                        2696
phrasing of Eldridge’s repeated requests to search (e.g., “Would you mind if we took a
look?” or “You wouldn’t mind?”) led to ambiguous answers that did not indicate
“unequivocal, specific, and intelligently given consent.”
              Gosuk’s concern is well-taken. As a judge of this Court has previously
noted, questions phrased in the form of “Do you mind if . . .” may be “a clever
investigative technique,” but the ambiguity of the defendant’s response may inhibit the
State’s ability to prove “the unequivocal consent that the law requires.”22
              Gosuk also points to the trooper’s multiple requests to search and again
argues (as she did in the investigative stop context) that the repeated nature of the
requests to search were coercive, particularly in the face of Gosuk’s repeated denial of
any wrongdoing. We agree with Gosuk that her denials of wrongdoing and the trooper’s
repeated requests to search are factors that should be considered by the superior court on
remand.23 As the Supreme Court has noted, a request for consent to search does not
automatically convert a consensual encounter into a seizure “as long as the police do not
convey a message that compliance with their request is required.”24 Likewise, the mere
fact that a person was asked more than once to consent is not necessarily coercive by




   22
      Richmond v. State, 2008 WL 1990646, at *4 (Alaska App. May 7, 2008)
(unpublished) (Mannheimer, J., concurring) (emphasis in original).
   23
       See State v. O’Neill, 62 P.3d 489, 504 (Wash. 2003) (en banc) (noting that “[a]
number of courts have found that repeatedly requesting consent is a factor to consider in
assessing the voluntariness of consent”); see also United States v. Raibley, 243 F.3d 1069,
1076 (7th Cir. 2001) (including as a factor to be considered whether the consent was
immediate or was prompted by repeated requests by the authorities); People v. Cardenas, 604
N.E.2d 953, 956 (Ill. App. 1992) (agreeing with other courts that “an initial refusal is an
important factor in assessing whether a subsequent consent is voluntary”).
   24
        Florida v. Bostick, 501 U.S. 429, 435 (1991).

                                          – 14 –                                      2696
itself, but it may become coercive if the police persist in a manner “conveying that they
would not take ‘No’ for an answer.”25
              In sum, given the superior court’s clearly erroneous findings with regard
to Gosuk’s responses, we conclude that a remand is required so that the superior court
can reconsider the question of consent in this case. On remand, the superior court shall
take into account the totality of the circumstances that governed this interaction,
including, but not limited to, the location and tone of the interaction, the ambiguous
nature of the trooper’s phrasing, the trooper’s repeated requests for consent, and Gosuk’s
actual responses. The superior court shall then make findings regarding whether the
State has met its burden of proving both that Gosuk consented to the search and that the
consent was voluntary.
              As we noted earlier, the court should also reconsider whether the trooper’s
interaction with Gosuk ever ripened into an investigative stop, and if so, whether the
trooper possessed reasonable suspicion for the stop under Coleman.26


        Conclusion
              We VACATE the superior court’s ruling denying Gosuk’s motion to
suppress, and we REMAND this case for further proceedings consistent with this
decision. We are aware that the judge who originally presided over the evidentiary
hearing is now retired, and it may be appropriate for the court to hold a new evidentiary
hearing.


   25
       4 Wayne R. LaFave, Search and Seizure § 8.2(b), at 79 (6th ed. 2020) (citations and
internal quotations omitted).
   26
        Because the superior court concluded that Gosuk was not subjected to an investigative
stop, the court never reached the question of whether any purported stop was supported by
reasonable suspicion under Coleman v. State, 553 P.2d 40, 46 (Alaska 1976).

                                           – 15 –                                       2696
             The superior court shall hold any hearing and transmit its findings and
decision to this Court within 120 days of this opinion. This deadline may be extended
by the superior court for good cause and notification to this Court.
             We retain jurisdiction.




                                         – 16 –                                 2696